Citation Nr: 1433552	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-28 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to August 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The January 2008 rating decision denied reopening a claim for service connection for pseudofolliculitis barbae (PFB) based on a finding that new and material evidence had not been submitted.  The May 2011 rating decision denied service connection for posttraumatic stress disorder (PTSD) and mental condition based on a finding there was no evidence of an in-service injury.  

The Board notes that in the January 2008 rating decision, the RO treated the claim on appeal as a claim to reopen, which usually requires the submission of new and material evidence.  Evidence submitted since the last prior denial, a July 1980 rating decision by the RO, included service treatment records not previously of record.  If, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, and the Board may adjudicate the Veterans' claim for service connection as an original claim, rather than as a reopened claim.  38 C.F.R. § 3.156(c)(1) (2013).  

In December 2013, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge via a Video Conference and a transcript of that hearing is of record.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

A preliminary review of the record indicates some pertinent evidence may be absent from the claims file.  During his December 2013 hearing, the Veteran indicated that he received medical and psychiatric treatment from the Miami VA since discharge in 1979.  The earliest VA treatment records associated with the file are from May 1996 forward.  Additionally, the Veteran is in receipt of Social Security disability payments, however those records are absent from the claims file.  Because the aforementioned records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Regarding the Veteran's claim of entitlement to service connection for PFB, the Board finds that there is sufficient evidence in the record to warrant a VA examination to assess any current PFB disability.  It is clear from the service treatment records that the Veteran had several complaints of and treatment for PFB.  An April 1979 treatment note shows the Veteran was assessed for a recommendation of discharge due to the severity of his PFB.  At the December 2013 hearing the Veteran testified that he still suffers from the condition.  In light of the foregoing, the Veteran should be afforded a new VA examination to determine whether his current PFB symptoms are related to service.  

As for the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, the Veteran testified that he received psychiatric treatment from the Miami VA since his discharge from service in August 1979.  As those treatment records are absent from the claims file, and are pertinent to his claim, they should be obtained and associated with the file.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed PFB and psychiatric condition, to include PTSD, since his discharge in August 1979.  

2.  Schedule the Veteran for a general VA examination to ascertain whether he has a current diagnosis of PFB that is related to service.  The examiner must review the claims file and must note that review in the report.  The examiner should consider the Veteran's reports of his in-service injury, specifically the Veteran's statements of continuity of symptoms since service.  Any indicated tests should be performed.  The examiner should provide the following information:  

(a) Diagnose all PFB conditions found.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current PFB condition is due to the Veteran's service.  

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



